Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 and 37 have been canceled.  Claims 33-36 and 38-53 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 states in lines 2 and 3 that the volume of the inner segment and the outer segment is fixed.  This is confusing.  The inner segment has a volume that is fully encompassed within the outer segment such that the inner segment volume is always less than the outer segment volume.  There are two distinct volumes.  The word “is” would indicate one volume.  What does this mean?  The outer segment volume is fixed.  Or, the inner volume plus the outer volume is fixed.  Or, did applicant mean to state “are,” meaning the outer segment volume is fixed and the inner segment volume is fixed?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 33, 34, 36, 40 and 48-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remes et al. (US 4548335) in view of Haumann et al. (US 3069045)  (Haumann).
	Remes discloses a compressed pressure vessel suitable for serving as a construction element for building energy storage constructions thereof, the compressed pressure vessel comprising: a first segment (inner vessel 12), the first segment being an inner segment, wherein the inner segment comprises a port (neck tube 20, header 24 and port 38) for filling or emptying the inner segment and wherein the inner segment is suitable for storing hydrogen (see column 1, lines 7-10), and a second segment (outer vessel 14), the second segment being an outer segment, wherein the outer segment is substantially fully encompassing the inner segment, and 
wherein the compressed pressure vessel is configured such that, in use, the pressure can be balanced in the outer segment and the inner segment [applicant needs to understand the breadth of this limitation and that it is a product-by-process limitation evaluated according to MPEP 2113 by stating “in use” and also a functional limitation by stating “configured such that,”  this limitation is not 
a wall [bottom wall 56 of the outer segment 14 as shown in Fig. 1 has a bottom support cradle or collar (not labeled) attached to its exterior and tube 54 and platform 50 attached to its interior which all elements reinforce and strengthen the bottom wall] of the outer segment is of greater strength than a wall [sidewall of inner segment 12, that doesn’t include any additional reinforcement] of the inner segment.
Fig. 1 has been partially reproduced and labeled to show details and to define three parts:  Part A is the inner vessel sidewall, Part B is the outer vessel sidewall and Part C is the outer vessel bottom wall.  Part A has a strength comparable to Part B as the respective sidewalls of the inner and outer vessels if wall thickness, material, etc. is the same.  Part C has a strength greater than Part A because of the reinforcement provided by a bottom wall cradle or collar, tube 54 and platform 50 reinforces and strengthens the bottom wall 56 that would have a strength comparable to Part A and Part B when wall thickness, material, etc. is the same and the reinforcing elements are absent.  When the bottom wall of the outer vessel (Part C) is reinforced, its strength is greater than the inner vessel sidewall.  Therefore, a wall of the outer segment is of greater strength than a wall of the inner segment.

    PNG
    media_image1.png
    376
    668
    media_image1.png
    Greyscale

	The difference between claim 33 and Remes is that Remes fails to disclose an outer segment port for filling or emptying the outer segment with a fluid different from hydrogen.  Haumann teaches a similar vessel with an evacuated space 16 having a port (evacuation line 32).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the evacuation port to add the convenience of withdrawing air or gas to form an evacuated space after the vacuum chamber is formed and which allows for the checking of the evacuated space or reevacuation of the space.
 	Re claim 36, Remes doesn’t specify an outer segment material.  Haumann teaches outer shell 14 made of stainless steel (a construction steel).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the outer segment material to be a construction steel to provide a strength that resists bursting when pressurized and which resists buckling when a vacuum is drawn to evacuate the interstitial space.
	Re claim 53, the volume of the inner segment is fixed and the volume of the outer segment is fixed.
s 33-34, 36, 38-42 and 48-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavan (US 7886940) in view of Okawachi et al. (US 8435700) (Okawachi).
Lavan discloses a compressed pressure vessel suitable for serving as a construction element for building energy storage constructions thereof, the compressed pressure vessel comprising: a first segment (outer bladder 100a), the first segment being an inner segment, wherein the inner segment comprises a port (valve 201b) for filling or emptying the inner segment and wherein the inner segment is suitable for storing hydrogen (column 2, lines 40-44), and a second segment (outer shell 50), the second segment being an outer segment, wherein the outer segment comprises a port (valve 201a) for filling or emptying the outer segment  with a fluid different from hydrogen (column 4, lines 63-67), wherein the outer segment is substantially fully encompassing the inner segment, and
wherein the compressed pressure vessel is configured such that, in use, the pressure can be balanced in the outer segment and the inner segment [applicant needs to understand the breadth of this limitation and that it is a product-by-process limitation evaluated according to MPEP 2113 by stating “in use” and also a functional limitation by stating “configured such that,”  this limitation is not evaluated as a method limitation and is not evaluated as a positive limitation specifying a balanced pressure condition, rather the pressure vessel is configured such that, in use, the pressure can be balanced, the inner vessel pressure P2 and P1 can be lowered to P0, a balanced pressure condition].
Lavan fails to disclose an outer segment wall of greater strength than a wall of the inner segment.  Okawachi teaches a tank having an outer reinforcement layer 55 that is of greater yield strength (strength at the point where stretching or yielding occurs) than the inner layer (liner 53) because the outer reinforcement layer 55 expands less than liner 53 as stated in column 7, lines 49-53, “this is because the liner 53 is more likely to deform contractively and expansively than the reinforcement layer 55 as a result of a difference in the coefficient of elasticity …”  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the 
	Regarding Claim 34, Lavan further discloses the inner segment suitable for storing hydrogen (column 2, line 43) has a wall made of a composite material based on carbon (column 4, Lines 19-22).
	Regarding Claim 36, Lavan further discloses wherein the outer segment is made of a construction steel (column 3, Lines 24-28).
	Regarding Claim 38, Lavan further discloses wherein a plurality of inner segments (bladders 100a and 100b in Figure 1 are both concentrically positioned inside the outer shell) are provided.
	Regarding Claim 39, Lavan further discloses the inlet of the plurality of inner segments (bladders 100a and 100b in Figure 1 are both concentrically positioned inside the outer shell) is combined into a single flange or distribution head (all of the valves 201a/201b/201c lead to the flow control assembly which is an equivalent distribution head in this case; column 2, lines 33-36).
	Regarding Claim 40, Lavan further discloses the inner segment is spaced from the walls of the outer segment by spacers (supports 150, Figure 1; column 5, lines 1-7).
	Regarding Claim 41, Lavan further discloses the spacers are any or a combination of springs or elastic elements (column 5, lines 20-24 state that the supports 150 may be inflatable and one envisions that the ring-shaped, inflatable support is much like an inflated inner tube of a tire considered as an elastic element) and/or wherein the spacers are adapted such that the inner segment is moveable for adjusting a position of the inner segment (Column 5, Lines 20-22; the supports 150 may be inflatable which infers the bladders are movable for adjusting a position), for adjusting a sealing position of the inner segment when it is to be connected to another inner segment (Column 5, Lines 20-22; the supports 150 may be inflatable which infers the bladders are movable for adjusting a position and the 
	Re claim 42, pressure sensors 202, 204, 206 sense the pressure in each chamber and would act as leak detectors, in that, a pressure drop/increase indicates a leak.  See column 5, line 50 to column 6, line 27.
	Re claim 53, the outer segment’s volume is fixed.
	
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavan in view of Okawachi as applied to claim 34 above, and further in view of Bullock (US 2016/0046795).
Regarding Claim 35, the combinations above disclose all the limitations of Claim 33 except for the wall coating because Lavan does not appear to disclose that the wall of the inner segment is coated with a Graphene coating.  Bullock teaches a Graphene coating (Paragraph 0013, Line 1-3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lavan in view of Okawachi by including the wall coating taught by Bullock in order to decrease gas permeation.  

Claims 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollinger et al. (US 2010/0307156) in view of Lavan and Okawachi.
Bollinger discloses a component for an energy storage construction comprising an assembly of connected compressed pressure vessels 2310, 2311, etc. as shown in Fig. 24.  Bollinger doesn’t disclose the particular construction of the individual compressed pressure vessels.  The teachings of Lavan and Okawachi are applied to provide the component parts of each compressed pressure vessel such that with two or more compressed pressure vessels, they, collectively will comprise one or more first segments (one or more inner segments) and one or more second segments (one or more outer .

Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavan in view of Okawachi as applied to claim 33 above, and further in view of Butz et al. (US 2008/0128145) (Butz).
If it should be deemed that (1) claim 53 should be interpreted such that the inner segment has a fixed volume and that (2) the bladder of Lavan is too elastic to have a fixed volume, then the teachings of Butz are applied.  Butz teaches an inner segment or bladder 216 which is non-elastic and having a fixed, maximum volume.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the material of the bladder to be non-elastic to prevent the bladder from expanding/inflating and contacting another wall of the pressure vessel to prevent pressure from changing in an outer chamber from overpressure within an inner bladder chamber.

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.
 	The 112 (a) rejection has been obviated.
	The Lavan in view of Okawachi obviousness rejection has been maintained and applicant’s arguments are not persuasive.  Applicant notes that Lavan teaches pressure difference P2 > P1 > P0.  Applicant’s analysis lacks proper consideration of the breadth of a product-by-process limitation and/or functional limitations.  “Configured such that, in use,” is a construction which doesn’t positively recite 
	Applicant argues that the proposed combination changes the principles of operation of Lavan in the last paragraph on page 12 of the remarks submitted February 16, 2021.    There is no further explanation within this paragraph.  Applicant might be just suggesting that the combination has in some was changed operation or destroyed Lavan.  However, the argument is not supported by any reasoning.  Next, applicant argues in the fifth and sixth paragraphs of page 13 of the remarks submitted February 16, 2021 that the different pressures in Lavan is the opposite to what is required by the structural limitations of claim 33.  Reciting “ … configured such that, in use, …” is the structural limitation.  Applicant doesn’t know the difference between a structural limitation and a functional limitation.    Applicant doesn’t know or disregards the applied teaching of Okawachi (how Okawachi was used) (Okawachi modification) in modifying the primary reference.  The Okawachi modification doesn’t change pressures.  Applicant’s remarks are off point and are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















sjc  /STEPHEN J CASTELLANO/Primary Examiner, Art Unit 3733